Citation Nr: 1617807	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-07 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability of the cervical spine, including degenerative joint disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to December 1994.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was later transferred to the RO in Montgomery, Alabama.  

In June 2011, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed by the Board.  In March 2016, the Board sent the Veteran a letter explaining his right to testify at a second hearing before a different judge.  The Veteran did not respond to that letter and the Board therefore considers that he has waived his right to second hearing.

In March 2012, the Board remanded this case for further development.

For the following reasons, the appeal is REMANDED again to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran initially described his claim as a request for compensation benefits for swollen and painful joints.  In March 2012, the Board remanded the case to obtain an examination of the Veteran.  The examiner was asked to identify all current joint disabilities, including any disabilities of the cervical spine, and provide an opinion on the probability of a relationship between any identified disability and military service.  

The AOJ arranged for a VA nurse practitioner to examine the Veteran's spine in April 2015.  The examiner's diagnosis was degenerative arthritis and she wrote a report indicating that, in her opinion, it is less likely than not that this disability is related to military service.  The examiner wrote that her review of the claims file indicated "neck pain diagnosed as part of [an upper respiratory infection].  Examinations during these entries indicates [sic] supple neck and in one documentation 'c spine normal[.]'  Unfortunately [the] examiner is unable to locate any documentation to support [the] claim[ed] neck condition.  Given this, it is less likely than not Veteran's neck condition is related to military."  

Because the Board previously ordered a medical opinion, the Veteran is entitled to an adequate opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For at least four reasons, the April 2015 VA examination is inadequate and, although the Board regrets the necessary delay, the case must be remanded to obtain a new medical opinion.  

First, the Board has a duty to ensure compliance with its prior remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In March 2012, the Board ordered the RO "to arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate physician, at a VA medical facility."  (emphasis added).  By selecting a nurse practitioner to conduct the April 2015 examination, the RO failed to comply with this instruction.  

Secondly, the rationale for the April 2015 VA examiner's opinion suggests that the Veteran was ineligible for service connection for his neck condition because the "examiner is unable to locate any documentation to support claim neck condition."  "While the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  An adequate opinion must address the Veteran's lay statements, including his hearing testimony which identifies 1989 or 1990 as the date he began experiencing neck pain.  Moreover, the Veteran's service treatment records themselves describe complaints of neck pain and a diagnosis of mechanical back strain in service.  In 1994, at the time of his separation from service, the Veteran completed a form describing his medical history.  On the form, he indicated a history of recurrent back pain.  On remand, the examining physician should address these records.

Additional problems associated with the April 2015 VA examination report include the date (2013) identified by the examiner as the date of the initial diagnosis of cervical degenerative disc disease.  The VA treatment records include a physician's note dated November 2010, which indicates an assessment of "cervical radiculitis with history of cervical degenerative disc disease/degenerative joint disease C5-6 with bilateral neuroforaminal stenosis at that level."  As early as June 2001, a radiology report identified disc space narrowing at the C5-6 level.  In his or her report, the post-remand examining physician should consider these records and further consider the possibility that the onset of the Veteran's cervical degenerative disc disease occurred prior to 2013.

The April 2015 VA examiner indicated that she had not reviewed the Veteran's claims file.  While she did report that she reviewed VA treatment records and "other - CPRS - progress notes and diagnostics" she did not indicate that she had reviewed the service treatment records.  On remand, the examining physician should review the Veteran's service treatment records before providing the requested medical opinion.

Finally, the Veteran's Department of Defense Form 214 verifies that he served in Southwest Asia in 1993.  In some circumstances, when a Persian Gulf Veteran exhibits objective indications of chronic disability, such as joint pain, that may be manifestations of undiagnosed illness, VA may award service-connection for disability despite the absence of a diagnosis of a specific disability.  See 38 C.F.R. § 3.317.  If the VA examiner finds that the Veteran's neck pain is indeed unrelated to his diagnosed degenerative disc disease of the cervical spine, additional examination is necessary to determine if service connection is warranted for an undiagnosed illness.




Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since November 2015.

2.  After all records and/or responses from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA orthopedic examination by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disabilities of the cervical spine.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  In rendering the requested opinion, the physician should specifically consider and discuss the in- and post-service treatment records.

If the examiner finds that the Veteran has neck pain which is not attributable to a diagnosed disability, the examiner should detail the symptoms the Veteran complains of (e.g., pain) and specifically note if there are objective indications of chronic disability (to include due to undiagnosed illness).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A complete rationale should be provided for all opinions offered by the examiner.  The examiner should specifically consider (1) the Veteran's hearing testimony which identifies 1989 or 1990 as the date he began experiencing neck pain; (2) service treatment records describing an assessment of mechanical back strain in July 1992; (3) a 1994 report of medical history in which the Veteran complained of recurrent back pain; (4) a VA physician's note dated November 2010, which indicates an assessment of "cervical radiculitis with history of cervical degenerative disc disease/degenerative joint disease C5-6 with bilateral neuroforaminal stenosis at that level." (5) A June 2001 radiology report identifying disc space narrowing at the C5-6 level.  If the examiner cannot offer any opinion without resorting to speculation, he or she should explain why an opinion cannot be offered and what additional information would be necessary before an opinion could be offered.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal.  In reviewing the case, the RO should specifically consider whether service-connection is warranted for an undiagnosed illness under 38 C.F.R. § 3.317.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

